The act of 1852 (Chap. 282) provides that the exemption of school-houses and seminaries of learning from taxation under the Revised Statutes, "shall not apply to any such building or premises in the city of New York unless the same shall be exclusively used for such purposes and exclusively the property of a religious society or of the New York Public School Society."
The lot upon which the school-house occupied by the plaintiff is situated is not exclusively the property of the plaintiff, but is owned in fee by Hamilton Fish. Neither does the record nor the evidence in this case show that the plaintiff is the owner of the building. All that is disclosed upon the subject by the evidence is that by indenture of lease dated October 18, 1864, Hamilton Fish demised to Joseph Meyer the premises in question for the term of twenty-one years from the first of *Page 490 
November, 1864, at the annual rent of $225, the lessee covenanting to pay all taxes and assessments which should be imposed on the demised premises during said term, which lease was subsequently assigned to the plaintiff. The entire lease is not set forth in the printed case, and it does not even appear that it contains any covenant on the part of the lessor to pay for the buildings or renew the lease. As the case stands before us, the plaintiff is simply the lessee of the premises upon which the tax was levied, the fee being in Hamilton Fish, who is assessable therefor as owner. It is not necessary, therefore, to pass upon the question whether the plaintiff is a religious society within the meaning of the act of 1852. It is a sufficient answer to this action that the real estate taxed is not exclusively the property of the plaintiff, the fee being in an individual liable to taxation. This action is brought to declare void the taxes levied on said lot and building for the years 1866, 1867 and 1868. It is alleged in the plaintiff's points, and appears from the report in 4 Hun, 446, that in an action brought by the same plaintiff against the same defendant to annul the taxes levied on the same premises in the years 1869 and 1870, judgment was rendered in November, 1874, declaring the premises to be exclusively the property of a religious society exempt from taxation. The opinion of the General Term affirming that judgment was adopted as the opinion of the court in the present case, and covers all the claims made by the plaintiff. That judgment was not, however, pleaded as an estoppel, or given in evidence in the case before us, and its effect cannot, therefore, be now considered.
The judgment should be reversed, and a new trial ordered, costs to abide the event.
All concur.
Judgment reversed. *Page 491